The court-appointed psychiatrist provided clear and convincing evidence that the child was in danger of being neglected due to the mother’s mental retardation (Social Services Law § 384-b [6] [b], [c]; Matter of Erica D. [Maria D.], 80 AD3d 423, 424 [2011], lv denied 16 NY3d 708 [2011]). Although the mother completed numerous programs to enhance her parenting and other skills, the psychiatrist noted that there was no improvement in her ability to understand the child’s special needs and properly care for the child.
Under these circumstances, the court did not improvidently decline to conduct a dispositional hearing, which the mother concedes was not required (see Matter of Isaiah J. [Janice J.], 82 AD3d 651, 652 [2011]). There was no evidence that posttermination visitation, if permitted, would be in the best interests of the child (see Matter of Corinthian Marie S., 297 AD2d 382 [2002]). Concur — Mazzarelli, J.P, Catterson, Moskowitz, Renwick and Abdus-Salaam, JJ.